IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-30287
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

THU NGOC NGUYEN, also known as Teo,

                                          Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 98-CR-147-ALL-G
                         - - - - - - - - - -
                            April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Thu Ngoc Nguyen appeals his jury-verdict conviction for

conspiracy to possess with intent to distribute cocaine.     He

argues that he was deprived of a fair trial due to prosecutorial

misconduct.    Due to his failure to object to the alleged

misconduct at trial, we review this issue for plain error.        See

United States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995);

see also FED. R. CRIM. P. 52(b).   Nguyen has failed to show that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30287
                                -2-

the allegedly improper statements by the prosecutor affected his

substantial rights to the degree cognizable under plain-error

review.

     Nguyen also contends that the district court clearly erred

by adopting the PSR’s drug-quantity calculations.   The PSR’s

findings had an adequate evidentiary basis, and Nguyen failed to

present relevant evidence to rebut the PSR’s drug-quantity

calculations.   The district court was therefore free to adopt the

findings of the PSR without further inquiry.   See United States

v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999), cert. denied, 2000
WL 220324 (U.S. Feb. 28, 2000)(No. 99-6807).

     Accordingly, the district court’s judgment is AFFIRMED.